Exhibit 21.1 Roper Industries, Inc. Subsidiary List Name of Subsidiary Jurisdiction ofIncorporation/Organization 3089554 Nova Scotia Inc. Canada 4370007 Canada, Inc. Canada Abel Equipos, S.A. Spain Abel GmbH & Co KG Germany Abel Pumpen GmbH Germany Abel Pumps, L.P. Delaware AC Analytical Control Services B.V Netherlands AC Analytical Controls B.V. Netherlands AC Analytical Controls Holding Korea AC Analytical Controls Holding B.V. Netherlands Acton Research Corporation Delaware Alpha Holdings of Delaware 1, LLC Delaware Alpha Holdings of Delaware 11, LLC Delaware Alpha Technologies B.V. Netherlands Alpha Technologies Japan LLC Delaware Alpha Technologies S.R.O. Czech Republic Alpha Technologies Services, LLC Delaware Alpha Technologies UK United Kingdom Alpha UK Holdings LLC Delaware Amot Controls Corporation Delaware Amot Controls GmbH Germany Amot/Metrix Investment Company, Inc. Delaware Amtech Systems (Hong Kong), Limited Hong Kong Amtech Systems LLC Delaware Amtech World Corporation Delaware CBORD Holdings Corp. Delaware CCC Services, Inc. Delaware Civco Holding, Inc. Delaware Civco Medical Instruments Co., Inc. Iowa Colorado MEDTEC LLC Colorado Compressor Controls (Beijing) Corporation Ltd. Beijing Compressor Controls Corporation B.V. Netherlands Compressor Controls Corporation (a Delaware Corporation) d/b/a in Iowa as Compressor Controls - CIS/EE) Delaware Compressor Controls Corporation (an Iowa Corp) Iowa Compressor Controls Corporation Middle East Delaware Compressor Controls Corporation S.r.l. Italy Compressor Corporation Corporation Mauritius Ltd. Mauritius Cornell Pump Company Delaware Cornell Pump Europe GmbH Germany Cruden Bay Limited United Kingdom DAP Technologies Corp. Delaware DAP Technologies Limited United Kingdom DAP Technologies SARL France DAP Technologies, Ltd. Canada Dynamic Instruments, Inc. California Dynisco (UK) Limited United Kingdom Dynisco B.V. Netherlands Dynisco Enterprises GmbH Germany Dynisco Enterprises LLC Delaware Dynisco Europe GmbH Germany Dynisco Europe Holdings 11, B.V. Netherlands Dynisco Instruments LLC Delaware Dynisco Instruments SARL France Dynisco LLC Delaware Dynisco Parent, Inc. Delaware Dynisco Polymer Test, Inc. Pennsylvania Dynisco S.R.L. Italy Dynisco SPOL, SRO Czech Republic Dynisco –Viatran (M) Sdn Bhd Malaysia Dynisco Viatran LLC Delaware Dynisco-Viatran Instruments Sdn Bhd Malaysia Eclipse Laboratory Automation BV Holland Fluid Metering, Inc. Delaware FTI Flow Technology, Inc. Delaware Gatan GmbH Germany Gatan Service Corporation Pennsylvania Gatan, Inc. Pennsylvania Getloaded Acquisition Corp. Delaware Hansen Technologies Corporation Illinois Hansen Technologies Europe GmbH. Germany Harbour Holding Corp. Delaware Hardy Instruments, Inc. California Horizon Software International, LLC Georgia Imager Labs California Inovonics Corporation Colorado Integrated Designs L.P. Delaware IntelliTrans Canada Ltd. Canada IntelliTrans Limited United Kingdom IntelliTrans, LLC Delaware Intellitrans Sweden AB Sweden ISL Finance France ISL Holding S.A.S. France ISL Investissement SARL France ISL Scientifique de Laboratoire - ISL, S.A.S. France IT Canada Holdings LLC Delaware K/S Roper Finance Denmark Law 1059 Limited United Kingdom Logitech Limited United Kingdom Lumenera Corporation Canada Lumenera, Inc. Delaware Marumoto Struers KK Japan Media Cybernetics Inc. Delaware MEDTEC S.A.R.L. France MEDTEC, Inc. Iowa Metrix Instrument Co., L.P. Delaware Neptune Technology Group (Canada) Limited Canada Neptune Technology Group Inc. Delaware Neptune Technology Group Mexico S.de R.L. de C.V. Mexico Neptune Technology Group Servicios S.de R.L. de C.V. Mexico Nippon Roper K.K. Japan Off-Campus Advantage, LLC Delaware PAC Denmark ApS Denmark PAC GmbH Germany PAC Instruments Asia Pte. Ltd. Shanghai Petroleum Analyzer Company LP Delaware Quantitative Imaging Corp. Canada Redlake MASD, LLC. Delaware RMT, Inc Arizona Roda Deaco Valve, Inc. Canada Roper Canada Holdings, Inc. Canada Roper Canada Partners Inc. Canada Roper Capital Deutschland GmbH Germany Roper Engineering s.r.o. Czech Republic Roper Europe GmbH Germany Roper Fundings Deutschland GmbH & Co. KG Germany Roper Georgia, Inc. Delaware Roper Germany GmbH Germany Roper Germany GmbH & Co., KG Germany Roper Holdings, Inc. Delaware Roper Holdings, Limited United Kingdom Roper Hong Kong Holdings, Limited Hong Kong Roper Industrial Products Investment Company Iowa Roper Industries L.P. Canada Roper IndustriesUK Limited United Kingdom Roper Industries B.V. Netherlands Roper Industries Denmark ApS Denmark Roper Industries Deutschland GmbH Germany Roper Industries Limited United Kingdom Roper Industries Manufacturing (Shanghai) Co. Ltd. Shanghai Roper Industries Mauritius Ltd. Mauritius Roper International Products Ltd. Virgin Islands Roper International Holding, Inc. Delaware Roper LLC Russia Roper Luxembourg Finance S.a.r.l. Luxembourg Roper Luxembourg Holdings S.a.r.l. Luxembourg Roper Luxembourg S.a.r.l. Luxembourg Roper Marketing India Private Ltd. India Roper Mex, L.P. Delaware Roper Pump Company Delaware Roper Scientific B.V. Netherlands Roper Scientific GmbH Germany Roper Scientific SAS France Roper Scientific, Inc. Delaware Roper Southeast Asia LLC Delaware Ropintassco 1, LLC Delaware Ropintassco 2, LLC Delaware Ropintassco 3, LLC Delaware Ropintassco 4, LLC Delaware Ropintassco 5, LLC Delaware Ropintassco 6, LLC Delaware Ropintassco 7, LLC Delaware Ropintassco Holdings, L.P. Delaware Shanghai Roper Industries Trading Co., Ltd. China Sinmed B.V. Netherlands Sinmed Holding International B.V. Netherlands Struers (Shanghai) International Trading Ltd. China Struers A/S Denmark Struers GmbH Germany Struers Inc. Delaware Struers Limited Canada Struers S.A.S. France Student Advantage, LLC Delaware TC License Ltd. Delaware Technolog Group Limited United Kingdom Technolog Holdings Ltd. United Kingdom Technolog Limited United Kingdom Technolog S.a.r.l France The CBORD Group, Inc. Delaware TLP Holdings, LLC Delaware TransCore Atlantic, LLC Delaware TransCore CNUS, LLC Delaware TransCore Commercial Services, LLC Delaware TransCore Holdings, Inc. Delaware TransCore ITS, LLC Delaware TransCore Link Logistics Corporation Canada TransCore Nova Scotia Corporation Canada TransCore Partners, LLC Delaware Transcore Quebec Corporation Inc. Canada TransCore, LP Delaware United Toll Systems, Inc. Delaware Uson GmbH Germany Uson L.P. Delaware Uson Limited United Kingdom Utilitec Limited United Kingdom Utilitec Services Limited United Kingdom Utility Data Services Limited United Kingdom Verathon Inc. Washington Verathon Holdings (Delaware) Inc. Delaware Verathon Medical Inc. Washington Verathon Medical (Austrailia) Pty Limited Austrailia Verathon Medical (Canada) ULC Canada Verathon Medical (Europe) B.V. Netherlands Verathon Medical (France) S.a.r.l. France Verathon Medical (Hong Kong) Limited Hong Kong Verathon Medical (Japan) K.K. Japan Verathon Medical (UK) Ltd. United Kingdom Viastar Properties, Inc. Texas Viastar Services, LP Texas Viatran Corporation New York Walter Herzog GmbH Germany Zetec Korea, Inc. Delaware Zetec Rental Corporation Delaware Zetec Services, Inc. Delaware Zetec, Inc. Washington
